1 Reported in 253 N.W. 23.
This is a companion case to Tully v. Flour City C.  O. Co.191 Minn. 84, 253 N.W. 22, in which opinion is filed this day. It was a suit for personal injuries caused by the same automobile collision that gave rise to that action. Defendant has appealed from a judgment entered after denial of a motion for judgment notwithstanding a verdict in favor of the plaintiff.
Defendant contends that this plaintiff, who was the wife of W.B. Tully, was a joint owner of the car in which she and her husband were riding at the time of the accident in question and that his contributory negligence was imputable to her. Since we have held that judgment should not have been entered notwithstanding the verdict of the jury in the husband's case, the instant case is affirmed. *Page 88